Title: To Thomas Jefferson from Joseph Anderson, 5 March 1805
From: Anderson, Joseph,Rhea, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     George Town 5th March 1805
                  
                  Desireous of affording you any information which may be in my power Relative to proper Charecters for the appointments you will Recently have to make in the Louisiana Country—I take leave to mention the name of George Duffield—he has been Regularly bread to the Bar, at which he holds a respectable Standing—he is a man much esteemd by his fellow Citizens—on account of his Talents integrety—and amiableness of manners—I Understand he has been taught—and Speaks the french Language—on my arrival at Greenville in Tennessee—Where Mr Duffield resides—I will Write you more fully—upon the Subject—I am with Sentiments of Very great respect and Esteem—in great haste being Just about to start
                  
                  Your Mo Ob Servt
                  
                     Jos: Anderson 
                     
                     John Rhea 
                     
                  
               